Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/18/2020 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 13, 17, 23-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2010/0113058), in view of prior art of record, WO 2011/104417 A1 (NOKIA CORP [Fl]; KELA KALLE PETTERI [FI]) 1 September 2011 (2011-09-01), hereinafter “Kela”.


          Consider claims 17, 1, 13 and 29, Wu et al. clearly disclose a wireless device for reconfiguring semi-persistent scheduling, the wireless device being configured with a first semi-persistent scheduling configuration for uplink or downlink transmissions (fig. 3 (306), par. 25 (Deactivate any activated SPS resource); EN: This implies the device has an activated SPS), the wireless device comprising: 
          processing circuitry (fig. 2, par. 20 (a schematic diagram of a communication device 20)) configured to: 
          while semi-persistent scheduling is active according to the first semi-persistent scheduling configuration such that the wireless device is configured (par. 6 (In order to utilize shared channel (SCH) resources efficiently, a semi-persistent scheduling (SPS) function is introduced in the LTE system and is used in MAC, for serving upper layer applications)) with periodic transmission or reception opportunities, 
          receive a semi-persistent scheduling reconfiguration message from a network node, the semi-persistent scheduling reconfiguration message comprising an instruction to reconfigure the wireless device to a second semi-persistent scheduling configuration for uplink or downlink transmissions (fig. 3 (302/304), par. 23 (Receive an RRC connection reconfiguration message), par. 304 (When an SPS resources configuration IE is included in the RRC connection reconfiguration message and SPS resources configuration is set enable, reconfigure SPS resources in accordance with the SPS resources configuration IE)); and 
          power supply circuitry configured to supply power to the wireless device (par. 30 (power control)).
          However, Wu et al. do not specifically disclose determining one or more transmission or reception opportunities associated with the second semi-persistent scheduling configuration based on a semi-persistent scheduling activation time.
          In the same field of endeavor, Kela et al. clearly show: 
           periodic transmission or reception opportunities (par. 29, 25 “ transmission opportunities of allocations A and B”, “periodicity intervals for allocation A and B”);
          determine one or more transmission or reception opportunities associated with the second semi-persistent scheduling configuration based on a semi-persistent scheduling activation time according to the second semi-persistent scheduling configuration (par. 29, 25 “ transmission opportunities of allocations A and B”, “periodicity intervals for allocation A and B”);                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show determining one or more transmission or reception opportunities associated with the second semi-persistent scheduling configuration based on a semi-persistent scheduling activation time, as taught by Kela, so that resources can be utilized more efficiently.



          Consider claim 23, and as applied to claim 17 above, Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose the activation time. 
          In the same field of endeavor, Kela et al. clearly show: 
          wherein the semi-persistent scheduling activation time of the second semi-persistent scheduling configuration is a semi-persistent scheduling activation time of the first semi-persistent scheduling configuration (fig. 4, par. 29 (In phase 440 the apparatus communicates using a semi-persistent allocation defined by parameters received in initial scheduling instructions comprised in the initial scheduling allocation of phase 410, as modified by the further scheduling instructions received in phase 430)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show activation time, as taught by Kela, so that resources can be utilized more efficiently.



          Consider claim 24, and as applied to claim 23 above, Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose the activation time. 
          In the same field of endeavor, Kela et al. clearly show: 
          wherein the processing circuitry is further configured to calculate the semi-persistent scheduling activation time of the first semi-persistent scheduling configuration based on a previous transmission or reception opportunity associated with the first semi-persistent scheduling configuration (par. 29 (In phase 440 the apparatus communicates using a semi-persistent allocation defined by parameters received in initial scheduling instructions comprised in the initial scheduling allocation of phase 410, as modified by the further scheduling instructions received in phase 430)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show activation time, as taught by Kela, so that resources can be utilized more efficiently.



          Consider claim 25, and as applied to claim 24 above, Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose the activation time. 
          In the same field of endeavor, Kela et al. clearly show: 
          wherein the semi-persistent scheduling activation time of the first semi-persistent scheduling configuration is further calculated based on a periodicity of the first semi-persistent scheduling configuration and an index of the previous transmission or reception opportunity (par. 29 (In phase 440 the apparatus communicates using a semi-persistent allocation defined by parameters received in initial scheduling instructions comprised in the initial scheduling allocation of phase 410, as modified by the further scheduling instructions received in phase 430)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show activation time, as taught by Kela, so that resources can be utilized more efficiently.





         Claims 3, 14-15, 19, 21-22 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2010/0113058), in view of prior art of record, WO 2011/104417 A1 (NOKIA CORP [Fl]; KELA KALLE PETTERI [FI]) 1 September 2011 (2011-09-01), hereinafter “Kela”, and in view of prior art of record, ASUSTEK: "Clarification on SPS and GF reconfiguration”,3GPP DRAFT; R2-1806903, vol. RAN WG2, no. Busan, Korea; 20180521 - 20180525 10 May 2018 (2018-05-10), XP051463904, hereinafter “Asustek”.



          Consider claim 19, and as applied to claim 17 above, 
                         claim 3, and as applied to claim 1 above,
                         claim 14, and as applied to claim 13 above,
                         claim 30, and as applied to claim 29 above,
Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose an indication of the semi-persistent scheduling activation time. 
          In the same field of endeavor, Asustek et al. clearly show:
          wherein the semi-persistent scheduling reconfiguration message comprises an indication of the semi-persistent scheduling activation time (Chapter 2.1, page 1, "SPS activation command (SFN start and subframe start)", page 2, "initialise or re-initialise the configured uplink grant to start in the symbol according to timeDomainOffset
and S (derived from SLIV as specified in TS 38.214 [7]), and to reoccur with periodicity”).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show an indication of the semi-persistent scheduling activation time, as taught by Asustek, so that resources can be utilized more efficiently.
 



          Consider claim 21, and as applied to claim 17 above,
                         claim 16, and as applied to claim 13 above,
                         claim 32, and as applied to claim 29 above, 
Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose the offset is sufficiently long. 
          In the same field of endeavor, Asustek et al. clearly show:
          wherein the offset is sufficiently long to permit decoding of the semi-persistent scheduling reconfiguration message and for the wireless device to apply the second semi-persistent scheduling configuration (Section 2.1, page 1, 1st paragraph, "SPS activation command (SFN start and subframe start)", page 1, last paragraph, “Regarding GF (i.e. Type 1), since both the timing (e.g. timeDomainOffset and timeDomainAllocation) and the periodicity are configured by RRC….Type 1 reconfiguration should be supported so as to allow the network to adjust the UL resource allocated to the UE when necessary”, page 2, "initialise or re-initialise the configured uplink grant to start in the symbol according to timeDomainOffset and S (derived from SLIV as specified in TS 38.214 [7]), and to reoccur with periodicity”).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show the offset is sufficiently long, as taught by Asustek, so that resources can be utilized more efficiently.


          Consider claim 22, and as applied to claim 17 above, 
                         claim 15, and as applied to claim 14 above,
                         claim 31, and as applied to claim 30 above,
Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose activation time. 
          In the same field of endeavor, Asustek et al. clearly show:  
          wherein the semi-persistent scheduling activation time is the time at which a semi-persistent scheduling activation message is received from the network node (Section 2.1, page 1, 1st paragraph, "SPS activation command (SFN start and subframe start)", page 2, "initialise or re-initialise the configured uplink grant to start in the symbol according to timeDomainOffset and S (derived from SLIV as specified in TS 38.214 [7]), and to reoccur with periodicity”)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show activation time, as taught by Asustek, so that resources can be utilized more efficiently.






         Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2010/0113058), in view of prior art of record, WO 2011/104417 A1 (NOKIA CORP [Fl]; KELA KALLE PETTERI [FI]) 1 September 2011 (2011-09-01), hereinafter “Kela”, and in view of prior art of record, ERICSSON: "RRC reconfiguration of SPS-Config”, 3GPP DRAFT; R2-1803537 RRC RECONFIGURATION OF SPS-
CONFIG, vol. RAN WG2, no. Athens, Greece; 20180226 - 20180302 16
February 2018 (2018-02-16), XP051400570, hereinafter “Ericsson”.


          Consider claim 26, and as applied to claim 17 above, Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose deactivating the first semi-persistent scheduling configuration. 
          In the same field of endeavor, Ericsson et al. clearly show:
           wherein the processing circuitry is further configured to deactivate the first semi-persistent scheduling configuration (page 3, Proposal 1 (At the reception of sps-Config, the corresponding configured downlink assignment or configured uplink grant shall be discarded by MAC in the UE. An advantage of Proposal 1 is that the RRC procedure for changing SPS interval becomes faster as it can take place immediately without the need to wait for a MAC deactivation of SPS or wait for a RRC SPS release)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show deactivating the first semi-persistent scheduling configuration, as taught by Ericsson, so that resources can be utilized more efficiently.



          Consider claim 27, and as applied to claim 26 above, Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose deactivating the first semi-persistent scheduling configuration. 
          In the same field of endeavor, Ericsson et al. clearly show:
          wherein the first semi-persistent scheduling configuration is deactivated at the semi-persistent scheduling activation time of the second semi-persistent scheduling configuration, or wherein the first semi-persistent scheduling configuration is deactivated upon reception of the semi-persistent scheduling reconfiguration message (page 3, Proposal 1 (At the reception of sps-Config, the corresponding configured downlink assignment or configured uplink grant shall be discarded by MAC in the UE. An advantage of Proposal 1 is that the RRC procedure for changing SPS interval becomes faster as it can take place immediately without the need to wait for a MAC deactivation of SPS or wait for a RRC SPS release)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show deactivating the first semi-persistent scheduling configuration, as taught by Ericsson, so that resources can be utilized more efficiently.




          Consider claim 28, and as applied to claim 17 above, Wu et al. clearly disclose the wireless device as described.
          However, Wu et al. do not specifically disclose wherein the one or more transmission or reception opportunities associated with the second semi-persistent scheduling configuration are determined based on a periodicity of the second semi-persistent scheduling configuration. 
          In the same field of endeavor, Ericsson et al. clearly show:
          wherein the one or more transmission or reception opportunities associated with the second semi-persistent scheduling configuration are determined based on a periodicity of the second semi-persistent scheduling configuration (page 3, Observation 4 (when getting the RRC re-configuration, the configurated uplink grant or downlink assignment can be kept and UE starts to directly use the new periodicity)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by Wu, and show wherein the one or more transmission or reception opportunities associated with the second semi-persistent scheduling configuration are determined based on a periodicity of the second semi-persistent scheduling configuration, as taught by Ericsson, so that resources can be utilized more efficiently.
 


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 10, 2022